Citation Nr: 1017406	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for status post 
cerebrovascular accident with left-sided hemiparesis, claimed 
as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a video conference hearing before the Board in April 2006.

This case was previously before the Board; the Veteran 
appealed the Board's August 2008 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Order dated October 2009, the Court vacated the 
Board's August 2008 decision pursuant to an October 2009 
Joint Motion for Remand.


FINDING OF FACT

The Veteran died in February 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


